DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a continuation of application 15357816 filed 11/21/2016.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2021 has been entered.
 
EXAMINER’S NOTE
4.	The Supplemental Amendment filed 06/22/2021 has been entered, and acknowledged.
	Response to Arguments/Amendments
5.	Regarding the Applicant’s arguments (see pp. 8 - 13 of the Applicant’s Remarks dated 05/19/2021) related to the prior art rejection (see sections * of the Office Action dated *), the arguments put forth have been have been fully considered, but are not persuasive. The 
broadcasting the uplink data sending announcement (AP sends trigger frame (i.e. announcement) that triggers UL transmissions from UTs; see paragraphs [0094 – 0095])
receiving buffer information from multiple terminals with sending level and data sending length  (AP uses SSF to request SIFs from UTs; SIFs includes TX power (i.e. sending level) and how much data they have (i.e. data sending length); see paragraph [0083])
The Applicant’s further statements are merely conclusory, and do not contain substantive arguments, and are therefore unpersuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
6.	Claims 23 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  
7.	Claims 24 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 24 recites “wherein a quantity of bits of the data length field covers a maximum data length.” It is unclear to the Examiner what it means for a quantity of bits to cover a maximum data length. Claim 30 is similar. The claims are therefore indefinite, and rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
8.	Claim(s) 6, 15, 21, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Merlin (US 20150063258 A1).

	Regarding claim 6, Merlin discloses subject matter relating to UL MU-MIMO. Specifically, Merlin discloses a communication establishment method (UL MU-MIMO communication; see paragraph [0051]), comprising: 
	receiving, by a terminal, an uplink data sending announcement from a network side device (broadcast TF message indicates which UTs are allowed to transmit on the uplink, starting times, etc.; see paragraph [0069] and Fig. 8);
	sending, by the terminal, a buffer information comprising a sending level and a data sending length of to-be-sent data sent (UTs send REQ messages to AP; see paragraph [0069] and Fig. 8; REQ message include buffer status information incl. transmit power and allowed TX modes (i.e. sending level) and length of data to be sent; see paragraphs [0074 - 0075])
	receiving, by the terminal, scheduling information for the terminal to send uplink data from the network side device (AP sends CTX/CTS frame(s) to UTs with operational parameters incl. scheduling information; see paragraphs [0075 – 0076] and [0059] and Fig. 5; trigger/CTX indicates which terminals are scheduled; see paragraphs [0053] and [0059]
	sending the to-be-sent data to the network side device according to the scheduling information (AP sends CTX/CTS frame(s) to UTs with operational parameters incl. scheduling information, enabling scheduled UL transmissions; see paragraphs [0075 – 0076] and [0059] and Fig. 5), wherein the scheduling information comprises frequency information and a sending AP sends CTX/CTS frame(s) to UTs; see paragraphs [0075 – 0076] and [0059] and Fig. 5; trigger/CTX indicates which terminals are scheduled; see paragraphs [0053] and [0059]; the Examiner notes that telling the UT which TXOPs it is allowed to use comprises frequency information and sending rate) and is determined by the network side device according to the buffer information (scheduling is performed based on information in received REQ messages; see paragraphs [0075 - 0076])

Regarding claim 15, Merlin discloses subject matter relating to UL MU-MIMO. Specifically, Merlin discloses a terminal (UT; see paragraphs [0037 – 0038] and Fig. 2), comprising: 
	a receiver (receiver; see paragraphs [0037 – 0038] and Fig. 2), configured to receive an uplink data sending announcement from a network side device (broadcast TF message indicates which UTs are allowed to transmit on the uplink, starting times, etc.; see paragraph [0069] and Fig. 8);
	a transmitter (transmitter; see paragraphs [0037 – 0038] and Fig. 2), configured to send a buffer information comprising a sending level and a data sending length of to-be-sent data sent (UTs send REQ messages to AP; see paragraph [0069] and Fig. 8; REQ message include buffer status information incl. transmit power and allowed TX modes (i.e. sending level) and length of data to be sent; see paragraphs [0074 - 0075])
	wherein the receiver is further configured to receive scheduling information for the terminal to send uplink data from the network side device (AP sends CTX/CTS frame(s) to UTs with operational parameters incl. scheduling information; see paragraphs [0075 – 0076] and trigger/CTX indicates which terminals are scheduled; see paragraphs [0053] and [0059]
	the transmitter is further configured to send the to-be-sent data to the network side device according to the scheduling information (AP sends CTX/CTS frame(s) to UTs with operational parameters incl. scheduling information, enabling scheduled UL transmissions; see paragraphs [0075 – 0076] and [0059] and Fig. 5), wherein the scheduling information comprises frequency information and a sending rate (AP sends CTX/CTS frame(s) to UTs; see paragraphs [0075 – 0076] and [0059] and Fig. 5; trigger/CTX indicates which terminals are scheduled; see paragraphs [0053] and [0059]; the Examiner notes that telling the UT which TXOPs it is allowed to use comprises frequency information and sending rate) and is determined by the network side device according to the buffer information (scheduling is performed based on information in received REQ messages; see paragraphs [0075 - 0076])

Regarding claims 21 and 27, Merlin and Sohn teach the subject matter of the parent claim(s), as noted above. Merlin further discloses:
wherein the uplink data sending announcement comprises a time length which is used to protect a processing process of the uplink data sending announcement (TF indicates NAV; see paragraph [0069]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	Claims 1, 10, 19 – 20, 22, 25 – 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin (US 20150063258 A1) in view of Sohn (US 20140301383 A1).
	
	Regarding claim 1, Merlin discloses subject matter relating to UL MU-MIMO. Specifically, Merlin discloses a communication establishment method (UL MU-MIMO communication; see paragraph [0051]), comprising:
	broadcasting, by a network side device (AP; see paragraph [0037] and Fig. 2), an uplink data sending announcement (broadcast TF message indicates which UTs are allowed to transmit on the uplink; see paragraph [0069] and Fig. 8) to a plurality of terminals (multiple UTs for UL transmission; see paragraph [0038] and Fig. 2)
	receiving, by the network side device, a buffer information comprising a sending level and a data sending length of to-be-sent data sent by one or more terminals of the plurality of terminals respectively in response to receiving the broadcast uplink data sending announcement (multiple UTs send REQ messages to AP; see paragraph [0069] and Fig. 8; REQ message include buffer status information incl. transmit power and allowed TX modes (i.e. sending level) and length of data to be sent; see paragraphs [0074 - 0075])
	selecting, by the network side device, at least one terminal that is allowed to send data (multiple UTs are scheduled for uplink transmission by AP; see paragraphs [0039], [0052], and [0076]), wherein the at least one terminal is selected from the one or more terminals based on AP sends trigger/CTX based on received REQ messages (incl. buffer info); see paragraph [0076]; trigger/CTX indicates which terminals are scheduled; see paragraphs [0053] and [0059])
	determining, by the network side device according to the buffer information, scheduling information for the at least one terminal to send uplink data (AP schedules uplink MU-MIMO transmissions; see paragraphs [0051 – 0052]; scheduling is performed based on information in received REQ messages; see paragraphs [0075 - 0076]); and 
	sending the scheduling information to the at least one terminal; wherein the scheduling information comprises frequency information and a sending rate (AP sends CTX/CTS frame(s) to UTs; see paragraphs [0075 – 0076] and [0059] and Fig. 5; trigger/CTX indicates which terminals are scheduled; see paragraphs [0053] and [0059]; the Examiner notes that telling the UT which TXOPs it is allowed to use comprises frequency information and sending rate).
	Merlin is not relied upon for teaching that the buffer information is sent in response  to receiving the broadcast uplink data sending announcement.

	Sohn is directed towards similar MU-MIMO subject matter. Specifically, Sohn discloses:
	- … sent… in response to receiving the broadcast uplink data sending announcement (AP sends sCTS frame to STAs, who respond with RTS frames; see paragraph [0074] and Fig. 10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Merlin with Sohn by sending some of the announcement information in the CTX frame in a new announcement frame, before the RTS frames. Merlin discloses the AP receiving RTS frames (frames noted as REQ are RTS frames; see paragraph [0074] Fig. 8) containing buffer information (see paragraphs [0074 - 0075]), and responding with a CTX frame indicating the particulars of the UL MU-MIMO TXOP (see paragraphs [0069], [0053], and Figs. 4 and 8). In other words, Merlin discloses the claim, except that the buffer information is not sent “in response to” the announcement. Sohn discloses the AP sending an sCTS frame (a similar frame used for a similar purpose) which duplicates some of the announcement functions of the CTX frame, then receiving RTS frames from the STAs, and sending a full CTS frame. Combining the two would result in an announcement frame, followed by RTS frames containing buffer information, followed by the CTX frame. One of ordinary skill in the art would have found it obvious to do so, as this provides more flexibility in scheduling transmissions. Further, rearranging information among different messages would have been obvious because the substitution of one known element for another, yielding predictable results, has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

	Regarding claim 10, Merlin discloses subject matter relating to UL MU-MIMO. Specifically, Merlin discloses a network side device (UL MU-MIMO; see paragraph [0051]; AP; see paragraph [0037] and Fig. 2), comprising: 
	a transmitter (transceiver; see paragraph [0040] and Fig. 2), configured to broadcast an uplink data sending announcement (broadcast TF message indicates which UTs are allowed to transmit on the uplink; see paragraph [0069] and Fig. 8) to a plurality of terminals multiple UTs for UL transmission; see paragraph [0038] and Fig. 2);
transceiver; see paragraph [0040] and Fig. 2), configured to receive a buffer information comprising a sending level and a data sending length of to-be-sent data sent by one or more terminals of the plurality of terminals respectively in response to receiving the broadcast uplink data sending announcement (multiple UTs send REQ messages to AP; see paragraph [0069] and Fig. 8; REQ message include buffer status information incl. transmit power and allowed TX modes (i.e. sending level) and length of data to be sent; see paragraphs [0074 - 0075])
	a processor (controller see paragraph [0040]) configured to: select at least one terminal that is allowed to send data (multiple UTs are scheduled for uplink transmission by AP; see paragraphs [0039], [0052], and [0076]), wherein the at least one terminal is selected from the one or more terminals based on the buffer information (AP sends trigger/CTX based on received REQ messages (incl. buffer info); see paragraph [0076]; trigger/CTX indicates which terminals are scheduled; see paragraphs [0053] and [0059])
	determine according to the buffer information, scheduling information for the at least one terminal to send uplink data (AP schedules uplink MU-MIMO transmissions; see paragraphs [0051 – 0052]; scheduling is performed based on information in received REQ messages; see paragraphs [0075 - 0076]); and 
	wherein the transmitter is further configured to send the scheduling information to the at least one terminal; wherein the scheduling information comprises frequency information and a sending rate (AP sends CTX/CTS frame(s) to UTs; see paragraphs [0075 – 0076] and [0059] and Fig. 5; trigger/CTX indicates which terminals are scheduled; see paragraphs [0053] and [0059]; 
	Merlin is not relied upon for teaching that the buffer information is sent in response  to receiving the broadcast uplink data sending announcement.

	Sohn is directed towards similar MU-MIMO subject matter. Specifically, Sohn discloses:
	- … sent… in response to receiving the broadcast uplink data sending announcement (AP sends sCTS frame to STAs, who respond with RTS frames; see paragraph [0074] and Fig. 10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Merlin with Sohn by sending some of the announcement information in the CTX frame in a new announcement frame, before the RTS frames. Merlin discloses the AP receiving RTS frames (frames noted as REQ are RTS frames; see paragraph [0074] Fig. 8) containing buffer information (see paragraphs [0074 - 0075]), and responding with a CTX frame indicating the particulars of the UL MU-MIMO TXOP (see paragraphs [0069], [0053], and Figs. 4 and 8). In other words, Merlin discloses the claim, except that the buffer information is not sent “in response to” the announcement. Sohn discloses the AP sending an sCTS frame (a similar frame used for a similar purpose) which duplicates some of the announcement functions of the CTX frame, then receiving RTS frames from the STAs, and sending a full CTS frame. Combining the two would result in an announcement frame, followed by RTS frames containing buffer information, followed by the CTX frame. One of ordinary skill in the art would have found it obvious to do so, as this provides more flexibility in scheduling transmissions. Further, rearranging information among different 

Regarding claims 19 and 25, Merlin and Sohn teach the subject matter of the parent claim(s), as noted above. Merlin further discloses:
wherein the uplink data sending announcement comprises a time length which is used to protect a processing process of the uplink data sending announcement (TF indicates NAV; see paragraph [0069]).

Regarding claims 20 and 26, Merlin and Sohn teach the subject matter of the parent claim(s), as noted above. Merlin further discloses:
wherein the uplink data sending announcement comprises a sending parameter that indicates a sending time length of a frame which carries the buffer information (TF indicates duration of future UL transmissions; see paragraph [0069]).
Merlin does not explicitly disclose that the UL transmission in question is the REQ frame (i.e. the frame which carrier the buffer info).

Sohn discloses an AP sending a frame which schedules a terminal’s UL RTS frame (AP sends sCTS frame to STAs, who respond with RTS frames; see paragraph [0074] and Fig. 10).


Regarding claims 22 and 28, Merlin discloses the subject matter of the parent claim(s), as noted above. Merlin further discloses:
wherein the uplink data sending announcement comprises a sending parameter that indicates a sending time length of a frame which carries the buffer information (TF indicates duration of future UL transmissions; see paragraph [0069]).
Merlin does not explicitly disclose that the UL transmission in question is the REQ frame (i.e. the frame which carrier the buffer info).

Sohn discloses an AP sending a frame which schedules a terminal’s UL RTS frame (AP sends sCTS frame to STAs, who respond with RTS frames; see paragraph [0074] and Fig. 10).
	 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the teaching of Merlin and Sohn with .
10.	Claims 3, 7, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin (US 20150063258 A1) in view of Sohn (US 20140301383 A1) and in further view of Zhang (US 20110039568 A1).

	Regarding claims 3, 7, 12, and 16, Merlin or Merlin and Sohn teach the subject matter of the parent claim(s), as noted above. Merlin further discloses wherein the receiver is further configured to 
	- receive the buffer information that is sent, in an Orthogonal Frequency Division Multiple Access resource block allocated by the network side device (UT sends REQ message including buffer status information; see paragraphs [0074 - 0075]; system can use OFDMA implementing standards known in the art; see paragraph [0029])
	Merlin is not relied upon for the idea of RBs being allocated by network side devices.

	Zhang discloses subject matter relating to UL transmission, and specifically, discloses:
OFDMA; see paragraph [0018]; eNB allocates RBs; see paragraphs [0057 – 0058])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Merlin or Merlin and Sohn with Zhang by incorporating the idea of the network side device allocating RBs. One of ordinary skill in the art would have found it obvious to do so, as this is standard practice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/S.S./Examiner, Art Unit 2464               

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464